Citation Nr: 1204111	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-48 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1980, with additional Reserve or Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran submitted a VA Form 21-4142 dated in March 2008 which indicated in-service treatment and post-service VA treatment.  It does not appear that treatment records from these facilities have been requested.  Such must be accomplished on remand.  38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Additionally, in a March 2008 letter, the RO informed the Veteran generally of the evidence needed regarding the issue of service connection.  The RO did not, however, inform him of the specific evidence needed to satisfy the element or elements of the claims that were the basis for the prior denials (that the Veteran's disability was related to service) or the general requirements for what constitutes new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  On remand, the Veteran should be so notified.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the claim to reopen the claim for service connection for a cervical spine disability.  The notice should specifically address what evidence would be necessary to substantiate that element or elements required to establish service connection for a cervical spine disability, that were found insufficient in the previous denials, as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Contact the Veteran to request that he identify the names, addresses, and approximate dates of treatment for any VA and non-VA health care providers who treated him for cervical spine problems.  After obtaining any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request.  Additionally, all relevant VA treatment records from the VA Medical Centers in Allen Park, Michigan; Ann Arbor, Michigan; Little Rock, Arkansas; and Fayetteville, Arkansas should be obtained.  Also, the Veteran's records should be requested from the Medical Dispensary at the Recruit Depot in San Diego, California from November 1975.  Once obtained, all records must be associated with the claims folder.

3.  Thereafter, review the Veteran's claim as to whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


